Citation Nr: 1142495	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  06 05 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability, to include arthritis, to include as secondary to a service-connected left hip disability.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1958 to February 1961. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

This matter was previously before the Board in March 2008, January 2010, and May 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  As is discussed in further detail below, the Board finds that the Appeals Management Center (AMC) has complied with the Board's remands.  


FINDINGS OF FACT

1.  The earliest clinical evidence of record of a low back disability is in 2005, approximately 44 years after separation from service.

2.  The Veteran is service-connected for residuals of a left hip fracture (inferior pubic ramus) to include early degenerative changes and chronic pain with limitation of motion.

3.  The competent clinical evidence of record is against a finding that the Veteran has a low back disability causally related to active service or to a service-connected disability.

4.  The Veteran is less than credible with regard to onset of his current low back disability.


CONCLUSION OF LAW

A low back disability, to include arthritis, was not incurred in, or aggravated by, active service or a service-connected disability, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002);38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in March 2005, VA informed him of what evidence was required to substantiate the claim on a secondary basis and of his and VA's respective duties for obtaining evidence.  The notice was deficient in that it did not inform the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman; such notice was provided to the Veteran in VA correspondence dated in March 2006.  The Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  

The March 2005 notice was also deficient in that it did not inform the Veteran of the evidence necessary to substantiate the claim on a direct incurrence basis.  The Board finds that the Veteran has not been prejudiced by this lack of prior notice, as the evidence reflects that he had actual notice of the required criteria.  Such notice was provided to the Veteran in the January 2006 statement of the case (SOC).  In the Veteran's VA Form 9 attachment, dated in February 2006, the Veteran set forth the reasons why he felt that he was entitled to service connection on a direct basis, and noted that he had back pain in service; thus, indicating that he was knowledgeable of the criteria.  See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice. 

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, VA and private medical records, and the statements of the Veteran and his spouse in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  

In its March 2008 Remand, the Board directed that the AMC request the Veteran to identify the dates and place of his employment with Chrysler Motors and to complete a provided VA Form 21-4142, Authorization and Consent to Release Information.  Such a request was warranted because the Veteran averred that he was discharged from his employment with Chrysler Motors, for problems related to his back, within months of separation from the service, and that his back problems originated in service.  The AMC complied with this request in May 2011.  The Veteran failed to respond to such a request.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
A VA examination and opinion with respect to the issue on appeal was obtained in September 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate.  It considers the pertinent evidence of record, to include the Veteran's STRs, statements of the Veteran regarding in-service trauma and post service activities, a physical examination, and diagnostic testing. Rationale was provided for the opinion proffered.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection-in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service Connection-Secondary basis

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The first element of a claim for service connection on a direct or secondary basis is evidence of a current disability.  The claims file includes a February 2005 VA medical record which reflects that the Veteran has minimal degenerative changes of the lumbosacral spine.  Thus, the Board finds that the first element has been met. 

The second element of a claim for service connection on a direct incurrence basis is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran contends that while in service, he injured his pelvis during a parachute jump.  The Veteran's STRS reflect that in October 1960, he sought treatment for pelvic pain.  An October 1960 radiology report reflects the following: "since Bright Star Operation in August, [patient] has been complaining of some stiffness in his left hip which interferes [with] walking [and] running."  The report also reflects the following: "there is a healing fracture through the inferior public ramus on the left.  There is no displacement of fragments.  The remainder of the pelvis, including the sacroiliac and hip joints appear normal.  If there is no history of definite trauma, this could certainly represent a fatigue fracture."

An October 1960 "Physical Condition" form reflects that the Veteran was given a temporary physical profile until November 1960 for a simple fracture of the left inferior pelvic ramus.  The Veteran's January 1961 report of medical history for separation purposes reflects the Veteran's statement "I am in best of health by my own knowledge at this time excepting a painful left hip upon to [sic] much exercise or walking, due to a fracture received on a jump."  The physician's summary reflects a treated left hip fracture with no sequelae.  The Veteran reported "I intend to apply [for pension or compensation] if and when I find it is difficult to perform a civil job."  Based on the foregoing, the Board finds that the second element of a service connection claim, injury in service, has been met; however, the Board notes that the injury in service is noted to relate to the Veteran's pelvic bone and not his back.  The Veteran is service-connected for residuals status post left hip fracture (interior pubic ramus).

The third requirement for service connection on a direct incurrence basis is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

The claims file includes private medical records from February to September 2001.  They reflect numerous diagnoses and complaints for the Veteran such as diabetes mellitus, coronary artery disease, hypertension, fatigue, elevated c-reactive protein, proteinuria, elevated cholesterol, spots in the eyes (retinal bleed), poor vision, nocturia, shoulder complaints, and left hand finger complaints; however, they are negative for complaints of, or treatment, for the Veteran's low back.

A January 2004 VA medical record for "history and physical pre-admission testing/initial history and physical" record reflects that the Veteran was positive for arthritis of the knees, but there was "no history of back problems".

A February 2005 VA medical record reflects that the Veteran had a normal lumbar lordosis, muscle tone was moderate without any spasms; there was tenderness on palpation in the lumbosacral area.  There was evidence of incoordination, pain, and fatigability.  This is the first clinical evidence of record of back complaints.

A June 2005 VA medical record reflects that the Veteran complained of having knee pain and low back pain for years, which was worsening recently.  The examiner stated that "although the [Veteran] believes his back pain is coming from the left hip, he describes the location of his pain at the lumbar spine."  

A September 2010 VA examination report reflects that the Veteran reported pain in the middle of the back that goes to the left buttocks.  There was no evidence of sciatic radiation.  The Veteran reported that while in service, he broke his pubic ramus after a parachute jump.  He reported that the pain was in his groin at that time, that it took him several months for it to abate, and he does not have that pain at this time.  He reported that he has had back pain since service but did not see a medical practitioner until approximately five to ten years earlier (or approximately 2000 to 2005).  The Board notes that the time frame of five years earlier is consistent with the January 2004 VA record which reflects no history of back pain, and the subsequent February 2005 VA record which reflects back complaints. 

The September 2010 VA examiner opined that the Veteran "does have back pain probably to a low level, but that is due to the fact that he is in a wheelchair or in bed and does not stress the back to any great extent."  He also stated that "there is no reason to believe that that fracture [in service] would secondarily cause problems elsewhere for that matter in the spine."  The examiner stated that it was less likely as not that his lumbar spine condition was related to any incident of service, to include parachute jumping.  The examiner also stated it was less likely as not that the Veteran's lumbar spine condition was proximately caused or aggravated by his service-connected left hip disability.  Thus, the clinical evidence of record is against a finding that the Veteran's back disability is related to active service, or to his service-connected left hip disability.   

The Board notes that the clinical evidence of record reflects that the Veteran is in receipt of SSA disability compensation due to ischemic heart disease and cerebrovascular disease (late effects).  The SSA records reflect that the Veteran reported that he was limited, by his doctor, from any exertion, shoveling snow, and truck driving, and that he was to do light activities only.  He further noted that his shortness of breath and lack of stamina/energy keep him from walking long distance.  The SSA records also reflect that due to the shortness of breath which he experiences with minimal exertion, the Veteran is unable to help out with household chores, and seldom leaves the hotel room when he accompanies his wife on business trips.  It was further noted that on a typical day, the Veteran mainly watches television.  Although the Veteran is service-connected for a left hip disability, to include limitation of motion, there is no clinical evidence of record that the Veteran must use a wheelchair, or that he has substantial inactivity requiring bed rest, due to his service-connected left hip disability.  To the contrary, the evidence reflects that the wheelchair and inactivity are due to heart and vascular disabilities.  The examiner considered the Veteran's service-connected disability and nonservice-connected disabilities when rendering an opinion that the Veteran's back pain was not related to service or secondary to a service-connected disability.

The Board finds, as discussed below, that any statement by the Veteran or his spouse that the Veteran has had back pain or disability since service is less than credible when considered with the record as a whole.  

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., back pain).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he had back pain since service.  In addition, the Veteran's spouse is competent to report her observations of the Veteran.  The Board notes that there is no clinical evidence that the Veteran complained of, or sought treatment for, back pain for more than four decades after separation from service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

As noted above, the earliest clinical evidence of a back disability is approximately 44 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran has stated that he did not seek treatment until approximately 2000 or 2005.  The Board finds that if the Veteran had been suffering from back problems since 1960 or 1961, it would have been reasonable for him to have sought treatment for it sometime in the subsequent 40 years; he did not.

The Veteran has insinuated that he hid his back problem for the months prior to discharge and that he did not report it because he did not want to risk remaining in the service.  He noted that he just wanted to be discharged to be with his wife.  (See September 2005 notice of disagreement.)  The Board finds that this explanation is not credible.  There would be no rational reason for the Veteran to hide back pain prior to discharge, as the STRs already reflected complaints of hip pain on five dates in the five months prior to discharge from service.  They also reflect he complained of eye trouble, an earache, and a rash in this same five month period.  Moreover, on his report of medical history, the Veteran noted hip pain.  Thus, because he was already making several complaints prior to discharge, there would be no rational reason for him to "hide" one more complaint (e.g. back pain). (See August to November 1960 STRs, and January 1961 report of medical history for discharge purposes.)  In August, September, October, and November, the Veteran sought treatment and x-rays for pain in the hip/pelvis.  The Board finds it reasonable that if the Veteran had had back pain at that time, he would have mentioned it when he complained of pelvic and hip pain and had x-rays for those complaints.  In addition, it would be unreasonable to "hide" other complaints allegedly stemming from the same incident and occurring during the same time frame as the hip/pelvic pain.

The Veteran also has stated that post service, he did not tell anyone about his back problems, because he was worried about employment; however, in an August 2004 statement in support of his claim, the Veteran stated that other than working for Chrysler Motors for a short time in 1963, he has "always been self-employed."  The record further establishes that the Veteran worked into the 1990's (see SSA records).  Thus, the record reflects that the Veteran was self-employed for many years.  Thus, his contention that seeking treatment for a back disability might have had a detrimental effect on his employment is less than credible.  As he was self-employed, he need not have been in fear of termination due to seeking treatment.

The Veteran also has stated that he was fired from employment at Chrysler in approximately 1963, two years after separation from service, because Chrysler alleged that he had committed fraud by not acknowledging a back disability on an employment form.  (See June and August 2004 statements.)  (As noted in the duty to assist portion of this opinion, the Veteran did not provide authorization for VA to obtain records from Chrysler.)  The Board finds that this allegation is not credible evidence that the Veteran had a back disability since service.  In a February 2005 statement, the Veteran stated that Chrysler discharged him because of a back problem.  The Board finds this to be less than credible.  On his medical history for discharge purposes, the Veteran stated that he intended to file a VA claim for disability purposes if he found it is difficult to perform a civil job.  Thus, it would seem reasonable that if a back problem from service was the cause of his employment discharge, he would have sought a claim for VA benefits at that time; he did not.  Moreover, he did not file a claim for next four decades.  

The Board has also considered whether presumptive service connection for a chronic disease, arthritis, is warranted in the instant case.  However, in order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within one year from the date of separation from service. See 38 C.F.R. § 3.307(a)(3).  The evidence of record does not establish any clinical manifestations of arthritis or osteoarthritis of the spine within the applicable time period.  As such, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied. 

In sum, there is no clinical evidence that the Veteran has a back disability causally related to active service or a service-connected disability.  The only clinical etiology opinion with regard to the Veteran's back pain is against any such finding.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu supra.  There is also no competent credible evidence of continuity of symptomatology since service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a back disability on a direct incurrence basis because the third criterion for service connection has not been met.  In addition, service connection on a secondary basis is not warranted because the evidence of record is against a finding that the Veteran has a current back disability causally related to, or aggravated by, a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for a low back disability, to include arthritis, to include as secondary to a service-connected left hip disability, is denied.





____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


